Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 1-18 and withdrawn claims 19-20 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1-18, rejected under 35 U.S.C. 103 as being unpatentable over the cited references* is maintained for reasons of record.  
	*These are not restated here because of the large number of citations and to avoid redundancy.  
Applicant’s arguments focus on the following:
	A) The cited art does not guide the artisan to the recited compound
	B) The Examiner's burden has not been met
Response: 
As noted in the previous action, page 15-16, a patent search for the claimed formula is incomplete meaning that there are too many prior art references.  Amendments to claims are noted. Applicant’s statement       

    PNG
    media_image1.png
    27
    429
    media_image1.png
    Greyscale

does not limit the number of prior art references available.  Applicant’s amend the claims for example, to limit the possibility of R1 benzene as 
    PNG
    media_image2.png
    25
    219
    media_image2.png
    Greyscale
. 
This does overcome 35 USC § 102 issue.  But the rejection at hand is one of obviousness.  Thus, when the cited reference pictures unsubstituted benzene and to overcome this citation, applicant amends the claims with regards to this particular R1 of substituted benzene.  But there are other R1 that recited as both substituted and unsubstituted.  
As per instant amendments, known variables on the same invariable moiety (oxadiazole) such as benzene, pyridine, naphthalene can be either substituted or unsubstituted with the sole idea to avoid prior art in the anticipatory rejection.  
Consider the possibilities for the R1 of the claimed formula: 
If R1 is benzene, the option for the substituent is not optional.  
If R1 is pyridine, the option for the substituent is optional.  
The above is an example of how the claims include or exclude similar, obvious variants for the sole purpose of avoiding anticipatory rejection.  
This is also example of internal inconsistency with regards to commonly and routinely used substituents of the instant claims.  Again, overcoming 35 USC § 102 by such maneuvers is insufficient to overcome 35 USC § 103.  The accusation that Examiner simply asserts that without any evidence that such substituents (‘subgroups’ see page 24 or 28 of Remarks filed 2/11/2021) is inconsistent with the definition of ‘the subgroups’ for other R1 possibilities.  

    PNG
    media_image3.png
    34
    525
    media_image3.png
    Greyscale

is without merit, because Applicants own claims provides 
    PNG
    media_image4.png
    15
    66
    media_image4.png
    Greyscale
 (see above discussion with respect to substitution possibilities for interchangeable benzene and pyridine) and   
	
    PNG
    media_image5.png
    18
    254
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    23
    234
    media_image6.png
    Greyscale

A such the position taken is that halogen substituted benzene or unsubstituted benzene are obvious variants and a  
    PNG
    media_image7.png
    24
    252
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    81
    632
    media_image8.png
    Greyscale


With regards to Applicant’s argument with regards to Chemical Library Compounds: 
The claims are drawn to ‘compounds’ and CAS registry numbers confirm the availability of the compounds and establishes that the compounds are within the purview of one of skill in the art.  
The use of Chemical library compounds in drug discovery program is routine in the art of medicinal chemistry.  Macarron, Nature Chemical Biology | VOL 11 | DECEMBER 2015, 904-906. Likewise, Noueiry, JOURNAL OF VIROLOGY, Nov. 2007, p. 11992–12004, teaches the use of chemical library to identify compounds with antiviral activity.  As such stating that chemical library compounds cited do not read on the (product) claims ignores routine practices in medicinal chemistry art.  

    PNG
    media_image9.png
    138
    608
    media_image9.png
    Greyscale
 
The above argument is surprising as it questions the fundamentals of art recognized principles of structure-activity-relationship in medicinal chemistry.  Thus, optimization of structure using ‘groups’ on known given template is routine laboratory exercise. For example, see post filing date Frey, Structure activity relationship (SAR) maps: A student-friendly tool to teach medicinal chemistry in integrated pharmacotherapy courses (emphasis added), Currents in Pharmacy Teaching and Learning, 12 (2020) 339-346.  See page 341 which teaches how different groups are used to arrive at optimized versions of known templates.  

With regards to allegation of ‘assertion’ by Examiner as to	
    PNG
    media_image10.png
    25
    370
    media_image10.png
    Greyscale

No response is needed here, in view of amendments to claims (limiting to only oxadiazole compounds).  
	
According to MPEP 2144.09 Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers) [R-10.2019], A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the 

With regards to Applicants argument that single change in substitution changes properties (last paragraph 25 or 28): 
Applicant arguments do not include any comparative study on why and how the instantly claimed compounds differ from those cited in the office action, and how these difference provide for secondary considerations. 
Again, the optional use of known/different groups (for example F for H or OH for OMe noted by the Applicant) are exactly what SAR is intended for.  

With respect to the alleged ‘demonstration’ of difference in activity (page 26 of 28 Table): 
Reiterating that Examiner’s statements are unsupported and are assertions does not make them so.  The claims are not limited to the specific substituents shown for the compounds 201 and 202 (Remarks page 26 or 28 Table).  Further, note that although the claims are interpreted in light of the specification, limitations from the specification 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-9 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Seckinger, GB 2114566
Seckinger teach RN   87675-43-2  
		
    PNG
    media_image11.png
    165
    309
    media_image11.png
    Greyscale


Y = CH2NH 
R1 = thiophene 

Z = CH2-CH2 
R2 = H

Claim Rejections – Improper Markush Group
Previously presented rejection of claims 1, 2 4-18  under the nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine, is maintained for reasons of record.   

Applicants focus on the amendment to claims limiting part of the claimed formula as 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.  
Applicant’s argument ignores the plethora of possibilities for 
	
    PNG
    media_image13.png
    85
    281
    media_image13.png
    Greyscale
of the claimed formula.  
According to Applicant’s argument on page 25 of 28, r
	
    PNG
    media_image14.png
    57
    638
    media_image14.png
    Greyscale

makes dramatic change in property.  
As per this above argument one of skill in the art would not anticipate that a 
	
    PNG
    media_image15.png
    26
    56
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

and R2 = 
    PNG
    media_image17.png
    20
    393
    media_image17.png
    Greyscale

		
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

would have same property even though both the above compounds have the same 
    PNG
    media_image19.png
    18
    189
    media_image19.png
    Greyscale
.  
Just an anticipation would be inconsistent with commonly accepted principles in medicinal chemistry.  The issue here is the combination of multiple variables on small portion 

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 		
of the claimed formula, wherein the variable substituents layered on top of substituents encompassing wide variety and number of conceivable structures.  These substituents and hence the compounds of claimed formula are drawn to species that vary widely in physical, chemical, biochemical properties such as size, molecular weight, stereochemistry, logP, acidity, basicity, etc.  Therefore the claims as recited do not .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625